DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments and amendments received 11/19/2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 8-9”. This language corresponds to the newly amended language of claims 1 and 31. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.

Further, in response to applicant augments, Loce teaches:
FIGS. 7A-7C show examples of how videos analyzed were marked automatically by the exemplary embodiment of the disclosed method and system. It shows three sample frames: approaching (Fig. 7A), mugging in progress (Fig. 7B), and leaving (Fig. 7C), in the process of mugging activities for collected video. Note that the boxes HT indicate bounding boxes provided by the human tracker. If the mugging detection 125 detects a mugging, i.e., the time when e.sub.t.sup.AB≠0, a label “Mugging event detected” will be labeled on the upper left corner of the image frame. Additionally, the bounding boxes for those persons involved in the detected event will be filled with the color white (not shown) if the person is classified as the “muggee” or red (not shown) if the person is classified as the mugger, and/or identified with “IP” indicating they were an involved person. After the action is no longer detected, i.e., the time when e.sub.t.sup.AB=0, the bounding boxes of tacked persons are again identified by HT, or, in other embodiments, turn back to blue (not shown) without filled color.

As outlined above, there was three events detection as showing Fig. 7a-c. Each of these events include at least one video frame within/between the events detection. There was a detection before mugging event, during mugging and after mugging event as displayed on fig. 7a-c. As such, the examiner stands with the rejection since fig. 7a-c anticipated the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loce et al. US 2018/0032817.

1. A computer implemented method for displaying a video stream of a scene captured by a video capture device on a display of a client device, the method comprising: detecting a new event in the scene, determining a new event area in the scene within which the new event is detected, 
A Person Detection and Tracking Module 110, which detects the presence of person(s), tracks him/her/them in the entire field of view or in pre-determined regions in the scene, and reports the (on-going) trajectory of tracked person(s);
Loce, 0024-0025, emphasis added

checking whether a prior event has been detected within the new event area during a predetermined time period preceding the new event, the prior event being separated from the new event by at least one frame of the video stream, said at least one frame being displayed,
In the second scenario (single MOT), detection is performed on a frame-by-frame basis across the full field of view. Although the same detection techniques as described above can be used, and since an MOT algorithm continuously relies on monitoring the detections, motion-based detectors are not as well-suited to operate in this scenario. An MOT takes the full set of detections at each frame, and models detection errors and target motions to link detections with the most likely trajectories. In essence, an MOT solves a correspondence problem of the multiple detections across time.

The Evidence Collection Module 125 collects the temporal evidences of detected potential mugging events (outputs from Module 120) to support later use. In one exemplary embodiment, evidence is collected as follows. From the previous Event Detection Module 120, the Evidence Module 125 will store or "mark" those frames with an indicator where the detected mugging event occurred. In another embodiment, the Evidence Module 125 will track persons involved and store their "identity", including image data around the bounding boxes of the persons. In further embodiments, the Evidence Module 125 may also classify the mugger and "muggee" based on one or more of the nine TIFs and their relationship via the rules, such as, which person makes the abrupt change of travel direction first, or which person initiates the abrupt change of speed. In additional embodiments, the Evidence Module 125 will collect one or more of the extracted TIFs associated with the trajectories of the two or more people within the common temporal sequence of video frames, a time duration and start/end time associated with the detected interaction event, and a calculated probability of the occurrence of the interaction event.
Loce, 0033-0035, 0068, emphasis added

upon no prior event being detected during the predetermined time period, adding a visual indicator to an image frame temporally corresponding to the detection of the new event and to a number of subsequent image frames of the video stream, 
Loce, 0033-0035, 0068, emphasis added

wherein the visual indicator coincides with the new event area, and wherein the step of adding the visual indicator comprises gradually changing an appearance of the visual indicator throughout the number of subsequent image frames, 
Loce, 0033-0035, 0068, emphasis added

and displaying the video stream with the added visual indicator on the display of the client device. 
Loce, 0033-0035, 0068, emphasis added

In regarding to claim 2 Loce teaches:
2. The computer implemented method according to claim 1, further comprising determining a duration since a last prior event in the new event area, wherein the number of subsequent image frames and/or the appearance of the visual indicator is based on the duration.
Off-line operation: this assumes that the full trajectory has been extracted using the preceding module i.e., the Person detection and tracking module 110. In this scenario, simpler methods can be used for smoothing and feature extraction since all data is available at the time of processing. This, however, limits the usage of the disclosed method and system to after-the-fact alerts, e.g., for providing evidence in court or to notify authorities of a location or person(s) of interest. For smoothing, all methods mentioned above (e.g., curve fitting, convolution or AR) can be applied here. For feature extraction, using two trajectories as an example, let [0041] smoothed trajectory, (i.sub.t.sup.A,j.sub.t.sup.A), t=t.sub.S.sup.A, . . . , t.sub.E.sup.A correspond to person A; and [0042] smoothed trajectory, (i.sub.t.sup.B,j.sub.t.sup.B),t=t.sub.S.sup.B, . . . , t.sub.E.sup.B correspond to person B, where (i,j) are the row and column pixel coordinates, respectively, and t is time (or frame number), with S and E denoting start and end times, respectively, for a given person. In one embodiment, the Trajectory Interaction Features (TIFs) between A and B may be five temporal profiles of a length equal to the overlap time duration of their trajectories. In short, in this embodiment, the TIFs are the positions and velocities of both persons and the distance between them during the time periods that both are being tracked. For the case where two persons have never co-appeared in the videos, no further analysis is performed because the overlap time duration is zero. The overlap time duration and nine temporal profiles are expressed mathematically below.
Loce, 0033-0035, 0040, 0068, emphasis added
 
In regarding to claim 3 Loce teaches:
3. The computer implemented method according to claim 1, further comprising: detecting a separate event ongoing in the scene simultaneously with the new event, and upon the separate event being detected, determining a separate event area in the scene within which the separate event is detected, determining a distance between the new event area and the separate event area, wherein the step of adding the visual indicator is performed upon determining that the distance between the new event area and the separate event area is greater than a predetermined threshold. 
Off-line operation: this assumes that the full trajectory has been extracted using the preceding module i.e., the Person detection and tracking module 110. In this scenario, simpler methods can be used for smoothing and feature extraction since all data is available at the time of processing. This, however, limits the usage of the disclosed method and system to after-the-fact alerts, e.g., for providing evidence in court or to notify authorities of a location or person(s) of interest. For smoothing, all methods mentioned above (e.g., curve fitting, convolution or AR) can be applied here. For feature extraction, using two trajectories as an example, let [0041] smoothed trajectory, (i.sub.t.sup.A,j.sub.t.sup.A), t=t.sub.S.sup.A, . . . , t.sub.E.sup.A correspond to person A; and [0042] smoothed trajectory, (i.sub.t.sup.B,j.sub.t.sup.B),t=t.sub.S.sup.B, . . . , t.sub.E.sup.B correspond to person B, where (i,j) are the row and column pixel coordinates, respectively, and t is time (or frame number), with S and E denoting start and end times, respectively, for a given person. In one embodiment, the Trajectory Interaction Features (TIFs) between A and B may be five temporal profiles of a length equal to the overlap time duration of their trajectories. In short, in this embodiment, the TIFs are the positions and velocities of both persons and the distance between them during the time periods that both are being tracked. For the case where two persons have never co-appeared in the videos, no further analysis is performed because the overlap time duration is zero. The overlap time duration and nine temporal profiles are expressed mathematically below.
Loce, 0033-0035, 0040-0043, 0068, emphasis added

In regarding to claim 4 Loce teaches:
4. The computer implemented method according to claim 3, wherein the number of subsequent image frames and/or the appearance of the visual indicator is based on the distance between the new event area and the separate event area. 
Notably, in some embodiments, the outputs of the person detection and tracking module 110 may include the size (e.g., bounding box) of the detected person in addition to his/her position. In alternative embodiments, TIFs can be computed via more elaborate formulae. In one embodiment, instead of computing the TIF d.sub.t.sup.AB using Euclidean distances between two points (the positions of person A and person B), TIF d.sub.t.sup.AB can represent the "distance" between two regions (e.g., bounding boxes of A & B or blobs of A & B). According to this embodiment, TIF d.sub.t.sup.AB can be computed as the minimal distance between two regions or minimal distance between two regions along a preselected direction (e.g., road plane). The benefit of this extended definition of distance is that it can take into account the pose (due to cameras or persons) of the objects. This is especially useful for near-field/mid-field views. In the case of far-field view, the bounding boxes of persons are typically small and either embodiment would work well.
Loce, 0033-0035, 0040-0043, 0068, emphasis added

In regarding to claim 5 Loce teaches:
5. The computer implemented method according to claim 1, comprising determining a level of motion of the new event, wherein the step of adding the visual indicator is performed upon determining that the level of motion is greater than a predetermined threshold. 
Loce, 0033-0035

In regarding to claim 6 Loce teaches:
6. The computer implemented method according to claim 1 comprising determining a level of motion of the new event, wherein the number of subsequent image frames and/or the appearance of the visual indicator is based on the level of motion. 
Loce, 0033-0035

In regarding to claim 7 Loce teaches:
7. The computer implemented method according to claim 1, further comprising determining an object class pertaining to an object associated with the new event, wherein the step of adding the visual indicator is performed based on either the determined object class. 
Loce, 0033-0035, 0068

In regarding to claim 8 Loce teaches:
8. The computer implemented method according to claim 1, further comprising determining a size of the object associated with the new event, wherein the step of adding the visual indicator is performed based on the determined size of the object. 
Loce, 0033-0035, 0068

In regarding to claim 9 Loce teaches:
9. The computer implemented method according to claim 1, wherein the visual indicator is configured to follow a movement of the new event across subsequent image frames of the video stream. 
Loce, 0033-0035, 0068

In regarding to claim 10 Loce teaches:
10. The computer implemented method according to claim 1, wherein the step of gradually changing the appearance of the visual indicator comprises one or more of gradually expanding, gradually fading out, gradually changing form, gradually rotating, and gradually changing a color of the visual indicator throughout the number of subsequent image frames. 
Loce, 0033-0035, 0068, 0072

In regarding to claim 11 Loce teaches:
11. The computer implemented method according to claim 1, further comprising determining a viewed point of at least one eye of an operator viewing the display, wherein the step of adding the visual indicator is performed upon determining that the viewed point is outside of the display or upon determining that the viewed point is located a distance from the new event area that is greater than a predetermined threshold. 
Loce, 0033-0035, 0068, 0072

Claims 12-15 list all similar elements of claim 1, but in storage medium and device form method than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 12-15.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481